Matter of New York State Div. of Human Rights v SUV Prod., Inc. (2017 NY Slip Op 02910)





Matter of New York State Div. of Human Rights v SUV Prod., Inc.


2017 NY Slip Op 02910


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


3728 452332/15

[*1]In re New York State Division of Human Rights, et al., Petitioners,
vSUV Production, Inc., Respondent.


Caroline J. Downey, Bronx (Toni Ann Hollifield of counsel), for New York State Division of Human Rights, petitioner.

Application pursuant to Executive Law § 298 to enforce petitioner New York State Division of Human Rights' (DHR) order, dated December 19, 2008, which, upon finding that the complaints of petitioners Rafael Perez and Leopoldo Rivera for employment discrimination and hostile work environment in violation of the New York State Human Rights Law had been proven, awarded Perez three months of back pay in the amount of $7,098, awarded Rivera three months of back pay in the amount of $3,816, and awarded each complainant $5,000 for mental anguish and humiliation (transferred to this Court by order of Supreme Court, New York County [Geoffrey D. Wright, J.], entered August 21, 2015), unanimously confirmed, without costs.
DHR's findings are supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). The hearing testimony amply demonstrated that respondent discriminated against Perez and Rivera on account of their national origin and subjected them to a hostile work environment.
The awards of back pay and compensatory damages for mental anguish are proper under the circumstances presented (see Executive Law § 297[4][c][ii], [iii]; Matter of Mize v State Div. of Human Rights, 33 NY2d 53, 56 [1973]; Matter of New York State Div. of Human Rights v Neighborhood Youth & Family Servs., 102 AD3d 491 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK